Title: To James Madison from John J. Murray, 14 March 1803 (Abstract)
From: Murray, John J.
To: Madison, James


14 March 1803, Glasgow. Encloses documents relating to the detention of the American ship Young Eagle at Leith, which may justify Murray’s 2 Mar. appointment of John Cassels of South Carolina as vice-consul at Leith and Edinburgh. Believes if an agent had been on the spot, “the inconveniencies & Vexations” complained of would have been prevented. The intelligence contained in the enclosed newspaper is so important he thinks it his duty to forward it. Notes that on 11 Jan. he forwarded the semiannual report of U.S. trade with the Glasgow district.
 

   
   RC and enclosures (DNA: RG 59, CD, Glasgow, vol. 1). RC 2 pp. Docketed by Wagner as received 19 May. For enclosures, see n. 1.



   
   Murray enclosed documents dated from 21 Feb. to 14 Mar. 1803 (23 pp.) concerning the case of the Young Eagle of New York, which had arrived at Leith on 24 Dec. 1802 with a cargo of flour and tobacco from Virginia. Capt. Henry Fanning charged second mate Henry Ingram with having embezzled stores and cargo from the ship and first mate Richard Baneker with desertion. Fanning had applied to the magistrates to have the men arrested, but they refused and Ingram escaped. Baneker sued for wages, which Fanning claimed were not due until the vessel returned to America. The admiralty judge ordered Fanning to pay Baneker’s debts at Leith and carry him back to New York to settle their differences according to U.S. laws. Fanning had refused “and behaved not in the most handsome manner to the Judge.” Fanning also complained that several crew members were jailed for debt in spite of his having advanced them money. Baneker took out a warrant to prevent the ship’s departure, keeping Fanning in port for twelve days. The ship finally departed shortly after 8 Mar. 1803.



   
   The enclosed newspaper has not been identified, but it probably contained a report of George III’s 8 Mar. 1803 message to Parliament (see Rufus King to JM, 9 Mar. 1803, and n. 1).



   
   A full transcription of this document has been added to the digital edition.

